Appeal from an order of filiation of the Children’s Court of Albany County. The issue in this paternity proceeding is solely one of credibility. The mother swore that relations with defendant occurred which could, in point of time, account for her pregnancy. Defendant denied any personal acquaintance with the mother and swore that he only “ knows ” who she is as a person who has gone by his house. At the time in issue the mother lived at 110 Dongan Avenue and defendant at 119 Dongan Avenue, Albany. One witness testified that she had carried messages between the mother and defendant and had seen them together; another witness testified she took messages between them. One witness who the mother said could corroborate her testimony denied any knowledge of material facts; but the husband of that witness works with defendant and had discussed with her the subpoena when she received it. Another witness testified that the mother told her some other man was the father of the child in issue. The Children’s Court accepted as reliable the mother’s version. The record is sufficient to warrant such a determination. Order affirmed. Bergan, J. P., Coon, Halpern and Gibson, JJ., concur.